Matter of Iskritsa O. v Steven Michael U. (2014 NY Slip Op 08479)





Matter of Iskritsa O. v Steven Michael U.


2014 NY Slip Op 08479


Decided on December 4, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2014

Tom, J.P., Sweeny, DeGrasse, Feinman, Gische, JJ.


13657

[*1] In re Iskritsa O., Petitioner-Appellant,
vSteven Michael U., Respondent-Respondent.


Leslie S. Lowenstein, Woodmere, for appellant.
Bruce A. Young, New York, for respondent.

Order, Family Court, New York County (Mary E. Bednar, J.), entered on or about July 1, 2013, which, in a proceeding brought pursuant to article 8 of the Family Court Act, dismissed the petition seeking an order of protection, unanimously affirmed, without costs.
The determination that respondent's actions did not rise to the family offense of either harassment in the second degree or aggravated harassment in the second degree is supported by a fair preponderance of the evidence (see Matter of Everett C. v Oneida P., 61 AD3d 489 [1st Dept 2009]; Penal Law §§ 240.26[1], [3]; 240.30). There exists no basis to disturb the court's decision
to credit respondent's version of events over petitioner's version (see Matter of Peter G. v. Karleen K., 51 AD3d 541 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 4, 2014
CLERK